Citation Nr: 1510209	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for tinnitus, to include as secondary to service-connected sinusitis.

2. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1960 to August 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant and his spouse testified before the Board at a November 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in January 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issue on appeal.  

The issue of entitlement to service connection for headaches as secondary to service-connected sinusitis was previously referred by the Board in February 2011, but has not yet been adjudicated in the first instance.  Therefore, the Board does not have jurisdiction over this claim, and it is again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is necessary in the instant case.  With respect to the Veteran's claim for tinnitus, he claims service connection is warranted as secondary to his service-connected sinusitis.  During the course of the instant claim, he was provided a VA examination in May 2010, at which the VA examiner opined that it is less likely as not that the Veteran's tinnitus is "caused by or the result of noise trauma or sinus problems in service."

The May 2010 examiner's opinion is inadequate in two respects.  First, the examiner appears to have limited his consideration to the Veteran's sinus problems while in service, but does not further explain why tinnitus may or may not be related to the Veteran's current sinusitis.  Second, the phrase "caused by or the result of" is insufficient to address the question of aggravation.  Given these inadequacies, a new VA opinion must be obtained to address whether the Veteran's current tinnitus is proximately due to or has been aggravated by his service-connected sinusitis.  See generally 38 C.F.R. § 3.310 (2014).

Finally, the Veteran's claim for entitlement to TDIU is impacted by the outcome of his claims for entitlement to service connection for tinnitus and headaches; therefore, the TDIU claim is inextricably intertwined with the service connection claims.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is "inextricably intertwined" with the service connection claims, it must also be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of entitlement to service connection for headaches.  All appropriate procedures should then be followed.  The Veteran should be advised that, if he wishes to initiate an appeal of this issue, he must file a timely notice of disagreement following the issuance of a rating decision.

2. Return the claims file to the VA examiner that conducted the March 2010 VA audiological examination for an addendum opinion.  If the March 2010 VA examiner is not available, the claims file should be forwarded to another examiner with the appropriate clinical expertise.  If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing or consultation should be conducted.  Following a review of the claims file, and physical examination of the Veteran if deemed necessary, the VA examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's tinnitus is proximately due to (caused by) his service-connected sinusitis?

b. If (a) is answered no, is it at least as likely as not (probability of at least 50 percent). That the Veteran's tinnitus is aggravated (chronically worsened beyond normal progression) by his service-connected sinusitis?  In offering this opinion, the examiner is instructed the phrase "caused by or the result of" is insufficient to address the question of aggravation.

A complete rationale must be provided for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for tinnitus and entitlement to TDIU based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



